MEMORANDUM **
Shane Travis Warrant appeals from the district court’s denial of his motion to suppress evidence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Warrant contends that the district court erred when it denied his motion to suppress because evidence obtained during a traffic stop was seized in violation of the Fourth Amendment. Warrant waived the right to appeal this issue when he entered an unconditional guilty plea. See United States v. Lopez-Armenta, 400 F.3d 1173, 1175 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.